Title: From James Madison to Albert Gallatin, 9 July 1805 (Abstract)
From: Madison, James
To: Gallatin, Albert


          § To Albert Gallatin. 9 July 1805, Department of State. “I have the honor to request that you will be pleased to issue your warrant, on the appropriations for Barbary Intercourse, for one thousand dollars, in favor of James Davidson, the holder of the enclosed bill of Exchange, drawn upon me on the 24th. Novr. last, for the same sum by James Simpson Esqr. Consul of the United States at Tangier in favor of Wm. Jarvis Esqr.: said Simpson to be charged and held accountable for the same.”
        